DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 8, 10, 13, 14, 15, 16, 17, 19, 20, 22, 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20210126025A1 (Kennedy).
1, 8, 15. Kennedy discloses A light detection and range (LIDAR) device utilized in an autonomous driving vehicle (¶10, 122, 180), comprising:
a light emitter to emit a light beam towards a target, wherein at least a portion of the light beam is reflected from the target (Fig. 3: 62; ¶118, 126);
an optical sensing unit (Figs. 1, 3: 14, 19; ¶109-112, 120) including a first photodetector (Figs. 1, 3: 16; ¶109-112, 120) and a second photodetector (Figs. 1, 3: 18; ¶109-112, 120), the first photodetector being a different type of photodetector from the second photodetector (¶120, 122, 127), wherein the optical sensing unit is to receive the portion of the light beam reflected from the target, wherein when the optical sensing unit receives the portion of the light beam, the 
a first circuitry portion to generate an intensity signal indicative of an intensity of the received portion of the light beam responsive to the first optical sensor output signal (Fig. 2, Figs. 1, 3: 24, 40; ¶108, 111); and
a second circuitry portion to generate a time of flight (ToF) signal indicative of a ToF of the emitted light beam responsive to the second optical sensor output signal (Fig. 2, Figs. 1, 3: 24, 30, 28, 26; ¶108, 111).
3, 10. Kennedy discloses The LIDAR device of claim 1, wherein the second circuitry portion comprises:
a time to digital converter (TDC) to generate the ToF signal based on the second optical sensor output signal and a light emitter trigger signal (¶143, 145, 147 it is noted that determining time of flight inherently based on when the light source is triggered).
6, 13, 22. Kennedy discloses The LIDAR device of claim 4, wherein an amplitude of the intensity signal is directly proportional to the intensity of the received portion of the light beam (Fig. 2: 44, 46; ¶38, 39, 108, 111).
7, 14, 23. Kennedy discloses The LIDAR device of claim 1, wherein a distance between the LIDAR device and the target is determined based on the ToF of the emitted light beam (¶10, 108, 127).
16. Kennedy discloses The method of claim 15, wherein the optical sensing unit includes a first photodetector (Figs. 1, 3: 16, 24, 40; ¶109-112, 120) and a second photodetector (Figs. 1, 3: 18, 24, 30, 28, 26; ¶109-112, 120), the first photodetector being a different type of photodetector from the second photodetector (¶120, 122, 127).

19. Kennedy discloses The method of claim 15, further comprising generating a light emitter trigger signal to trigger the emitted light beam (¶42, 114 it would be inherent to have a light source, such as a pulsed laser source, triggered in order to determine the time of flight).
20. Kennedy discloses The method of claim 19, wherein producing the time of flight (ToF) signal is further based on the light emitter trigger signal (¶42, 114 it would be inherent to use a trigger signal for a light source, such as a pulsed laser source, in order to determine the time of flight).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of US20170090019A1 (Slobodyanyuk).
2, 9, 18. Kennedy discloses The LIDAR device of claim 1, wherein … and the second photodetector is a single-photon avalanche diode (SPAD) (Kennedy Figs. 1, 3: 18; ¶122, 127-128).
While Kennedy does not make explicit, Kennedy in view of Slobodyanyuk teaches

It would have been obvious to one of ordinary skill in the art to use an avalanche photodiode for the photodiodes 16 as taught by Kennedy because doing so is using a known type of photodiode to measure intensity/energy of received signals as taught by Slobodyanyuk and further Kennedy also contemplates in ¶3 that APDs may be used to measure intensity.

Claim(s) 4, 5, 11, 12, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy in view of US20180284229A1 (Liu).
4, 11, 21. While Kennedy does not make explicit, Kennedy in view of Liu teaches The LIDAR device of claim 3, wherein the first circuitry portion comprises:
an integrator to perform integration on the first optical sensor output signal, based on the ToF signal and an activation signal, to produce an integrator output signal (Liu Figs. 3, 8, 12; ¶63, 98, 104), and
an analog to digital converter (ADC) to sample the integrator output signal at a sampling rate to produce the intensity signal (Liu Fig. 14: ADC; ¶114).
It would have been obvious to one of ordinary skill in the art to modify Kennedy to use the circuitry as taught by Liu to determine the signal intensity because doing so is using a known technique of using an integrator over the duration of the returned signal as determined by the ToF as also taught by the teaching reference US20170090019A1 in ¶52 and doing so would be a known technique of determining light intensities used by other similar optical detection devices. Further, in doing so the ADC used “need not be a high speed ADC” as taught by Liu in ¶114 and that may simplify the design or lower cost or energy consumption.

It would have been obvious to one of ordinary skill in the art to modify Kennedy to include a logic circuit to trigger light emission (for example in determining ToF) and the integration circuit (also using ToF) because using a controller to control and coordinate various components of a device that work together is extremely well-known and routine in the art and would be using a known technique of using a control unit as commonly used in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examiner's Note: examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR J ASKARIAN whose telephone number is (571)272-1246.  The examiner can normally be reached on M-Th 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/A.J.A./            Examiner, Art Unit 3645                                                                                                                                                                                            

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645